DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Final Office Action filed 01/19/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1, 3-8, 14-25, 31, and 32
Withdrawn claims: 				None
Previously cancelled claims: 		2, 9-13, and 26-30
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1, 3-8, 14-25, 31, and 32
Currently rejected claims:			1, 3-8, 14-25, 31, and 32	
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections written in the Final Office Action filed 10/01/2021 are maintained as written therein.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1, 3-8, 14, 20-25, and 31-32 over Gardiner and Wang; claims 15-19 over Gardiner, Wang, and Durand: 
Applicant argued that a prima facie case of obviousness has not been made against independent claim 1 in that Gardiner teaches that carbon dioxide gas is dissolved into its product to reduce its pH while the present invention suspends gaseous bubbles within its aqueous product as required by claim 1.  Applicant stated that this reduced pH taught by Gardiner changes the casein micelle structure, causing a decrease in viscosity of the product and that the same effect could be achieved by the addition of an acid.  Applicant asserted that the bubbles of the present invention remain suspended in the product for weeks or even months and that the interaction between the charged interface and charged particles reduces the viscosity of the liquid dairy product.  Applicant added that Gardiner, Wang, and Durand fail to teach this feature and therefore, a prima facie case of obviousness has not been made (Applicant’s Remarks, page 6, paragraph 2).
However, the present claims do not require the reduction in viscosity to be a result of the interaction between the charged interface and charged particles.  The present claims also do not require the bubbles to be present in the dairy milk product for any particular amount of time.  In response to the assertion that the prior art dissolves gas into its product instead of suspending gas bubbles in the product, even if Gardiner implies the dissolution of gas within a liquid, bubbles will inherently be formed and suspended in the liquid during the injection of gas into the liquid when practicing the method of Gardner ([0074]-[0075]).  Therefore, at least during gas injection bubbles will be suspended in the liquid as required by claim 1.
Applicant then argued that Gardiner must add a significant amount of carbon dioxide to its aqueous product while maintaining high pressure in order to achieve a reduced viscosity.  Applicant pointed to Example 2 of Gardiner as supporting this assertion due to the example applying carbon dioxide in an amount capable to reduce the pH of the aqueous product to less than 6.4 and increasing the pressure in the chamber until it reaches 3-13 bar.  Since Gardiner did not specifically state an amount of carbon dioxide gas, Applicant provided Exhibit A of Marella, which uses a ratio of carbon dioxide flow rate to skim milk flow rate of 0.207-0.247; Applicant stated that at such a high gas flow rate, there is an increased probability of bubbles coalescing and escaping the liquid.  Applicant then pointed to Example 4 of the present application which uses a ratio of air flow rate to skim milk flow rate of 0.005-0.014 to reduce the viscosity of the liquid dairy product.  Applicant stated that the present invention avoids coalescence and solubilization of gaseous bubbles like in Gardiner due to the maintenance of a low gas flow rate (Applicant’s Remarks, page 6, paragraph 3 – page 7, paragraph 1).
However, Examiner points to page 8, lines 28-30 of the present specification which states that “an optimal ratio of gas flow rate to liquid feed flow rate is between about 0.001 to about 0.25”, which is a range that includes the ratio disclosed in Marella.  Therefore, even if Gardiner and Marella teach the same method as is asserted by the Applicant, the ratio of gas flow rate to feed flow rate used in the disclosed method falls within the suitable range for producing the number and size of bubbles that is disclosed by the Applicant.    
Applicant then argued that one of ordinary skill in the art would have no apparent reason to modify Gardiner in view of Wang as the proposed modification would render Gardiner unsatisfactory for its intended purpose.  Applicant stated that Wang teaches that micro- and nanobubbles are physically stable and can exist for a long time and provided Exhibit B of Nirmalker, which states that nanobubbles were stable for more than 10 months, as showing support for the teaching regarding bubble longevity in Wang.  Applicant stated that, according to Wang, the bubbles must be able to stay intact and that this characteristic would frustrate the intended purpose of Gardiner using carbon dioxide to acidify its aqueous product.  Applicant stated that one would immediately recognize that carbon dioxide bubbles having the diameter taught by Wang would not readily dissolve in Gardiner’s aqueous product and, as such, one of ordinary skill in the art would have no apparent reason to combine Gardiner and Wang.  Applicant added that dependent claims 3-8, 14-25, and 31-32 should be allowed by reason of dependency on claim 1 (Applicant’s Remarks, page 7, paragraph 2- page 8, paragraph 2).
However, as previously described above, even if Gardiner implies the dissolution of gas within a liquid, bubbles will inherently be formed during the injection of gas into the liquid when practicing the method of Gardner ([0074]-[0075]).  Therefore, at least during gas injection, the bubbles will be suspended in the liquid as required by claim 1.  With regard to the teaching of Wang being combined with Gardiner, not only is the bubble diameter taught by Wang suitable to reduce viscosity in a liquid product as described in the rejection of claim 1, but the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791